October 24, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        WILLIAM DURHAM, Appellant

NO. 14-17-00270-CV                      V.

                        LORI DAVIS, ET AL, Appellee
                     ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on March 20, 2017. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order this decision certified below for observance.